Citation Nr: 1101201	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-42 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus prior to March 17, 2009. 

2. Entitlement to an increased rating in excess of 20 percent for 
diabetes mellitus beginning March 17, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for diabetes mellitus 
and assigned a 20 percent rating. 

In November 2010 a hearing was held by the undersigned Veterans 
Law Judge and the transcript is of record. 


FINDINGS OF FACT

1. The Veteran's service connected diabetes mellitus, type II, is 
manifested by the required use of insulin and a restricted diet 
prior to March 17, 2009.

2. The Veteran's service connected diabetes mellitus, type II, is 
manifested by the required use of insulin, a restricted diet and 
regulation of activities beginning March 17, 2009. 


CONCLUSION OF LAW

1. The criteria for an initial rating in excess of 20 percent for 
the Veteran's diabetes mellitus type II, prior to March 17, 2009 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

2. The criteria for a rating of 40 percent, but no more, for the 
Veteran's diabetes mellitus type II, beginning March 17, 2009 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For 
claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issues of initial higher evaluation for diabetes involves a 
"downstream" issue, as the initial claim for service connection 
for diabetes mellitus was granted in the May 2007 rating decision 
appealed, and the current appeal arises from his disagreement 
with the evaluation originally assigned.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated; it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as the Veteran's 
claim for an increased initial disability rating was appealed 
directly from the initial rating assigned, no further action 
under the section 5103(a) is required.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has afforded the Veteran physical examinations.  The 
examinations were adequate, as the examiner was able to review 
the claims file and made all required findings to permit 
application of the rating schedule.  The Veteran was afforded the 
opportunity to give testimony before the Board, which he did.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The RO granted service connection for diabetes mellitus type II 
in May 2007 and assigned a 20 percent evaluation.  

The Veteran's diabetes mellitus type II is rated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  A 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Note (1) of Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation. Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.

At the March 2007 VA examination the Veteran reported taking 
medication but not insulin.  He reported a history of 
hypoglycemic reactions or ketoacidosis but these did not required 
hospitalization.  The Veteran also reported requiring diabetic 
care once a month or less often.  He related that he was 
instructed to follow a restricted diet, that he was unable to 
perform strenuous activities and that he was advised to reduce 
activities especially in the summer to avoid hypoglycemic 
reactions. 

Private medical reports were also submitted.  In a January 2007 
letter  Dr. L.S. reported that he had been treating the Veteran 
for eleven years and that the Veteran was currently diagnosed 
with diabetes mellitus and diabetic neuropathy.  In a June 2007 
note Dr. R.R., reported that the Veteran had been started on 
Lantus for his diabetes mellitus and now requires insulin. 

In a March 17, 2009 letter Dr. L.S. reported that he was 
currently treating the Veteran for diabetes and told the Veteran 
to limit his activity due to lack of endurance and a worsening of 
diabetes.  Dr. L.S. explained that the Veteran's diabetes is 
difficult to control due to his inability to exercise due to 
complications of the disease and that he is unable to walk more 
than fifty feet due to leg pain.  

The Veteran is service connected for peripheral vascular disease 
of the bilateral lower extremities for which he is separately 
rated in accordance with  Note (1) of Diagnostic Code 7913, which 
provides that compensable complications of diabetes are to be 
evaluated separately unless used to support a 100 percent rating. 

Private treatment records show that the Veteran has been on 
insulin therapy and diet restrictions; however a restriction of 
activities was not demonstrated until the March 17, 2009 letter 
from Dr. L.S.  Therefore, a 40 percent rating is warranted 
beginning March 17, 2009.  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings."  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  

The criteria for a 60 percent rating have not been met at 
anytime.  At the VA examination the Veteran reported having 
episodes of ketoacidosis or hypoglycemic reactions but that none 
of the episodes required one or two hospitalizations per year or 
twice a month visits for diabetic care.    

Extraschedular

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the service-connected 
diabetes mellitus has caused marked interference with employment, 
has necessitated frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
scheduler standards.  There is no doubt that the Veteran's 
diabetes mellitus results in activity restrictions.  However, the 
regular scheduler criteria contemplate the very symptomatology 
shown in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).  The 
evidence does not demonstrate an exceptional or unusual 
disability picture which renders impracticable the application of 
the regular scheduler standards.  As such, referral for 
consideration of an extraschedular evaluation is not warranted 
here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus prior to March 17, 2009 is denied 

Entitlement to an increased rating of 40 percent for diabetes 
mellitus beginning March 17, 2009 is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


